Petition for Writ of Mandamus Denied and Opinion filed April 24, 2003








Petition for Writ of Mandamus Denied and Opinion filed
April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00430-CV
____________
 
IN RE GEORGE R. NEELY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On April 17, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the Hon. Levi Benton, presiding judge of the 215th District
Court of Harris County, to set aside his order granting a new trial and enter
judgment on the jury's verdict in cause number 94-012606, styled George
Neely and Law Offices of George R. Neely, P.C. v. Nancy Lynn Birran and Dale Birran.  
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed April 24, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.